El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Los Señores Lamb y Compañía en liquidación, presentaron en la Corte de Distrito de Guayama nna demanda de fecha 20 de enero de 1910, dirigida contra los Señores Fantanzzi Her-manos en liquidación, titulada de “Reivindicación y devolu-ción de bienes ilegal y fraudulentamente rematados” y en la que sustancialmente expusieron lo siguiente:
Io. Que durante el año 1893 los demandados, del comercio de Arroyo, hoy en liquidación, a pretexto de cobrar de Lamb y Cía. del comercio dé Arroyo y de Saint Thomas, un saldo privado de cuenta corriente, ejecutaron, embargaron y se ad-judicaron la hacienda “Cuatro Calles,” cuya propiedad tenían inscrita los ahora demandantes, usando para conseguirlo como título ejecutivo cierto crédito hipotecario constituido en 1886, que estaba novado y extinguido.
*3092o. Que el título expresado había sido legalmente novado y extinguido o pagado de antemano con el producido de plantaciones de cañas y con los arrendamientos de la citada hacienda.
3o. Que los ahora demandados, antes de proceder a la refe-rida ejecución depreciaron y arruinaron la finca.
4o. Que el procedimiento ejecutivo instado por Fantauzzi Hermanos contra Lamb y Cía. se siguió sin oposición y en ausencia de éstos y con ciertos vicios en el procedimiento como la falta de firma del escribano y otros que relaciona y no son del caso consignar ahora; resultando de todo, que en 16 de octubre de 1893, se decreta la adjudicación a Fantauzzi Her-manos de los bienes embargados a Lamb y Cía.,'para pago de principal y costas.
5o. Que desde 1893 hasta ahora los gestores de Lamb y Cía. han' estado ausentes en el extranjero y solo durante pocos días ■estuvieron en esta isla en 1899.
. . Con tales hechos concluyeron pidiendo que por vía de reivindicación se condenara a los demandados a restituir y ■devolver a los demandantes la hacienda ‘ ‘ Cuatro Calles ’ ’ con sus frutos, sin perjuicio de las liquidaciones y pago de cuentas ■correspondientes entre las partes y las costas.
Los demandados opusieron a esa reclamación dos excep-ciones: la de falta de hechos para determinar la cansa de acción reivindicatoria que se ejercita; y la de que de la propia demanda aparece que han transcurrido más de cuatro ¿ños desde que se adjudicó la finca reclamada; y por tanto, está prescrita la acción de nulidad, según los artículos 1301 del antiguo Código Civil y 1268 y 1840 del revisado, por lo que se pidió que. sosteniéndose las excepciones se declarara sin lugar la demanda con costas.
En 6 de septiembre de 1910 resolvió el juez sosteniendo las ■excepciones y en 12 del mismo año los demandados solicitaron de la corte que toda vez que no había concedido permiso a los demandantes para enmendar, ni éstos lo habían solicitado, die-*310tara sentencia, moción que no aparece notificada a los deman-dantes.
El juez de distrito de dicha corte, fundándose en su reso-lución a las excepciones, en la moción de los demandados y en que los demandantes no habían ejercitado su derecho a en-mendar dentro de las 24 horas que para ello concede la regla 7a. de las de la corte y en que tampoco hasta esa fecha habían ofrecido enmendar ni habían solicitado autorización para ha-cerlo, dictó sentencia en 14 de septiembre de 1910, que fue registrada el mismo día, declarando sin lugar la demanda con todas las peticiones en ella contenidas y con imposición de-costas a los demandantes.
De esta sentencia interpusieron apelación los demandantes para ante este tribunal y es la que pende ahora de resolución.
Los fundamentos que tuvo el juez inferior para la resolu-ción de las excepciones y que motivó la sentencia fueron,- que-no se aducían hechos bastantes para ejercitar una acción real reivindicatoria y que la acción para pedir la nulidad del título de los demandados estaba prescrita, ya se haga aplicación del artículo 1268 del Código Civil revisado, como del 1865 del mismo texto, de acuerdo con las reglas generales establecidas para la prescripción. Leída detenidamente la demanda, pronto se observa que aun cuando titula su acción como de “Reivindicación y devolución de bienes ilegal y fraudulenta-mentes rematados” los hechos de la alegación y aún la súplica de la misma, convencen de que no se ejercita la acción reivin-dicatoria ordinaria, común o genérica, como acertadamente sostienen los apelantes en su alegato, sino la acción que con-cedía el artículo 1477 de la Ley de Enjuiciamiento Civil vi-gente en la fecha en que tuvieron lugar los hechos objeto de-este pleito, que es distinta de la acción real reivindicatoria.
El Título XV de esa antigua Ley de Enjuiciamiento Civil, regulaba el procedimiento para el cobro de cantidades líquidas en dinero efectivo y también para el de cantidades líquidas en especie, pero computándola a metálico, siempre que estuvieren vencidas y. que excedieren de mil pesetas.
*311Era un procedimiento ejecutivo y sumario para hacer efec-tivas esas clases de créditos y en consideración a esto, es que-el artículo 1477 disponía lo siguiente:
“La sentencia dictada en los juicios ejecutivos no producirán la ex-cepción de cosa juzgada, quedando a salvo su derecho a las partes para promover el declarativo sobre larmisma cuestión.”
De suerte que como esta disposición legal concedió úna acción a las partes para promover el declarativo sobre la misma cuestión, es claro y evidente que, de acuerdo con él los Sres. Lamb y Cía. tenían acción para promover el juicio de-clarativo sobre lo que fué objeto de aquel, juicio sumario'; y como en él se reclamó un crédito que dió lugar a la sentencia por virtud de la cual se vendieron bienes de dichos señores para satisfacerla y como ellos ahora alegan que aquel crédito estaba novado, extinguido y pagado, es indudable que tenían el derecho que le concedió dicho precepto para demostrar en el juicio declarativo que por las razones que alegan tal crédito contra ellos, era ineficaz e inválido y no debía producir su con-dena y venta de sus bienes y para que como consecuencia de una sentencia favorable se les devolviese lo que sus ejecutan-tes habían obtenido y los perjuicios que les hubieren irrogado al utilizar un título ineficaz.
No era propiamente una acción real reivindicatoría, para perseguir los bienes muebles o inmuebles que hubieran sido ejecutados y rematados para el pago de la deuda, sino sen-cillamente, como hemos dicho, para discutir la validez de la obligación y recobrar lo que por la sentencia obtuvieron los ejecutantes.
Siendo, pues, una acción de esa naturaleza, la demanda con-tiene hechos bastantes para determinar una causa de acción, si no está prescrita, ya que alega la tramitación y resolución de aquel ejecutivo y que el crédito reclamado, no se-debía en virtud de novación y pago. ■
Para ejercitar esa acción no era necesario pedir y obtener la nulidad de los títulos adjudicados por la sentencia, ya que *312la acción no era directa contra los bienes, ni tampoco la nuli-dad del procedimiento, que no concedía aquella ley y cuyo principio aplicaron las sentencias del Tribunal Supremo de España de veinte y ocho de abril de 1876, seis de mayo y ca-torce de diciembre' de 1891. Por consiguiente, no bay acción alguna de nulidad de título que esté prescrita.
Hemos dicho antes que tal acción no era la real reivindica-toría, común o genérica, como alegan los apelantes; y no lo es, porque no se concedía para reclamar determinado bien in-mueble sino para discutir la cuestión de si se debía o nó la deuda reclamada y para en este último caso obtener la devolu-ción de lo pagado y las costas y perjuicios. Por consiguiente, no era una acción real, sino personal, que la ley concedía a ambas partes.
< Los demandados no alegaron la prescripción de la acción que en realidad se ejercita, sino que estimando aducida la de nulidad del título de adjudicación de la hacienda ‘ ‘ Cuatro Calles,” alegaron la prescripción de ésta, a cuyo fin señalaron determinada y concretamente el artículo 1301 del Código Civil antiguo, concordante con el 1268 del revisado; y como ninguno de estos preceptos son aplicables a este caso, debió también desestimarse esa excepción.
Es cierto que cuando de la faz de la demanda, aparece la prescripción de la acción, ésta puede ser sostenida por excep-ción bajo el fundamento de que no aduce hechos bastantes para determinar una causa de acción porque se halla prescrita, sin que sea necesario en tal caso especificar el artículo de la ley que la ampara, ya que este requisito exigido por el artículo 128 del Código de Enjuiciamiento Civil, igual al 458 del de California, se refiere al caso de que la prescripción de la ac-ción se alegue como defensa al contestar la demanda. (Véase Brown v. Martin, 25 Cal., 82, y William v. Bergin, 116 Cal., 56.)
Pero cuando en la excepción se ha especificado, como en el caso presente, el artículo de la ley en que se apoya la excepción de prescripción de la acción, y tal artículo no es el aplicable, sino otro distinto, no sería justo sostener en tales condiciones *313la excepción bajo ese otro precepto, porque no fue propuesta la cuestión de acuerdo con él y los demandantes no tuvieron oportunidad de defenderse de una controversia que no se le planteó, en cuyo caso debe desestimarse la excepción. (Bank v. Wickersham, 99 Cal., 655.)
T aunque la regla general es que la prescripción debe ser alegada en la primera oportunidad, sin embargo, puede y debe concederse permiso para presentar otra excepción de pres-cripción cuando de no hacerse así resultaría un grave perjuicio o injusticia para los demandados, quienes si bien alegaron oportunamente esa excepción, citaron con error el precepto legal aplicable.
En el acto de la vista alegaron los apelantes que la sen-tencia se convirtió en definitiva ’ sin que se les notificara la moción que para ello hicieron los demandados. Habiendo sido declarada con lugar por la corte la excepción previa, y no ha-biendo enmendado la demanda, la sentencia fné una conse-cuencia necesaria. (Vega y otros v. Rodríguez y otros, fallado por este tribunal en 6 de marzo de 1911, y Capó v. Capó, resuelto en 7 del mismo mes y año.)
Somos, pues, de opinión que las excepciones de falta de hechos en la demanda para determinar una causa de acción y la de prescripción por el fundamento legal en que ha sido fundada, deben ser desestimadas y revocada la sentencia, sin costas, ordenando que se conteste la demanda, sin perjuicio de-permitir cualquier otra alegación compatible con la justicia.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary, no intervino en la reso-lución de este caso.